Rhodes, McNamee, Crapser and Bliss, JJ., concur; Hill, P. J.,
dissents and votes to reverse the orders upon the ground that the court should have directed the objectors to furnish the proponents of the nominating petition with a bill of particulars to permit preparation for the trial; and upon the further ground that illegal evidence was received and considered by the court. The witness Finn, election commissioner of Clinton county, was not the legal custodian of the registry lists between the completion thereof and election day. (Election Law, § 181.)
Twenty-four thousand electors of New York State have attempted to place a ticket in nomination. Their expressed desires should not be thwarted upon technical grounds.
Orders affirmed.